Appellant urges the insufficiency of the evidence to support a conviction of assault of greater degree than simple assault. As stated in the original opinion, there appears no charge in the record, and we must presume that if any charge was given by the trial court, the law of both aggravated and simple assault was fairly submitted to the jury and that they, with the law before them, acted within their province in concluding that the testimony showed infliction of serious injury. That one suffers from a blow on the head after the external effects have disappeared, would seem to warrant a conclusion that the bodily injury inflicted was serious. Stevens v. State, 27 Texas Crim. App. 461; Branch v. State, 35 Texas Crim Rep. 304.
The motion for rehearing will be overruled.
Overruled. *Page 540